DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the second separator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the second separator” will be interpreted as “the second portion”.  Further, claim 11 is rejected since it depends from claim 10.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites “the round corner has a radius of 0 mm – 10 mm” in lines 1-2.  Claim 5, from which claim 6 depends, recites “a round corner is formed” in line 1.  Claim 6 appears to have a broader range/scope than claim 5, in that claim 6 states the low end of the range is 0 mm.  A 0 mm round corner defines a lack of a round corner altogether.  It is recommended to change the range to properly depend from and further limit claim 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites “the first end is 0 mm – 10 mm beyond the tab” in line 3.  Claim 1, from which claim 10 depends, recites “the second portion protrudes into a space enclosed by an innermost layer of the separator” in lines 14-15.  Since claim 10 gives a low end of the rage at 0 mm, this configuration is inconsistent with the aforementioned limitation at lines 14-15 of claim 1.  Stated another way, a 0 mm distance beyond the tab is not any distance at all, and thus inconsistent with/not properly further limiting “the second portion protrudes into a space enclosed by an innermost layer of the separator”.  It is recommended to change the range to properly depend from and further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claim 11 is rejected since it depends from claim 10.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites “the second end is 0 mm – 10 mm beyond the tab” in lines 1-2.  Claim 1, from which claim 11 depends via claim 10, recites “the second portion protrudes into a space enclosed by an innermost layer of the separator” in lines 14-15.  Since claim 11 gives a low end of the rage at 0 mm, this configuration is inconsistent with the aforementioned limitation at lines 14-15 of claim 1.  Stated another way, a 0 mm distance beyond the tab is not any distance at all, and thus inconsistent with/not properly further limiting “the second portion protrudes into a space enclosed by an innermost layer of the separator”.  It is recommended to change the range to properly depend from and further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 9-11, 14, 17 and 19-20 of U.S. Patent No. 10,886,570. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘570 patent anticipate the instant claims.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Allowable Subject Matter
Claims 1, 12, 15 and 16 would be allowed if above double patenting rejection was overcome.
The following is a statement of reasons for the indication of allowable subject matter:  Instant independent claim 1 discloses a secondary battery, comprising: a wound electrode assembly and a housing as set forth in the claim; the electrode assembly further comprises a tab disposed in the first electrode plate and protrudes from the housing; and, an adhesive layer disposed in the tab; wherein the adhesive layer comprises: a first portion sandwiched between a package area of the housing; and, a second portion, extending from the first portion along a length direction of the tab, and the second portion is disposed within the housing; in a width direction of the tab, the first portion has a width greater than that of the second portion; wherein in the length direction of the tab, the second portion protrudes into a space enclosed by an innermost layer of the separator.

No prior art references were found that contain all of the aforementioned structural limitations of instant independent claim 1.  Namely, the battery having the tab and adhesive layer as structurally and dimensionally set forth in instant independent claim 1 appears distinct over the closest prior art references of record as listed below.

Zheng (CN 201466126 U, see Machine Translation) discloses in Figs 1-7, a secondary battery (Abstract) including unit cells (refs 6), having a cover plate (ref 4) and a sealing strip / adhesive layer (ref 3) extending beyond and below the cover plate (ref 4) and extending along the terminal / tab (ref 2).  However, Zheng does not explicitly disclose the structural dimensions of the adhesive layer in spatial relation to the housing and tab and the separator layer of the instant claims.

Fan (CN 103490031 A, see Machine Translation) discloses in Figs 1-10, a secondary battery (Abstract) including an electrode tab (refs 100, 1, 2) extending from an electrode structure (ref 200).  The tab (refs 100, 1, 2) includes adhesive (ref 3) thereon which extends into the electrode structure (ref 200) of the battery.  However, the Fan does not explicitly disclose the structural dimensions of the adhesive layer in spatial relation to the housing and tab and the separator layer of the instant claims.

Yue et al. (US 2009/0297946) discloses in Figs 1-7, a secondary battery ([0024]) including an electrode structure (ref 5) with a tab (ref 4) extending therefrom (Fig 2).  The tab (ref 4) has adhesive (ref 4’, Fig 7) thereon. However, the adhesive (ref 4’) is deposited on the tab (ref 4) in a manner different from that of the adhesive layer of the instant claims (see Fig 7).

These above-mentioned references are considered to be the closest prior art references of record to instant independent claim 1.  However, as stated above, none of the aforementioned references, alone or in combination, discloses nor renders obvious all of the aforementioned structural limitations of instant independent claim 1.  Therefore, instant independent claim 1 would be allowable over the cited prior art references of record if the double patenting rejection above was overcome.

Claims 2-5, 7-9, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  If the above rejections under 35 USC 112 and double patenting were overcome, these claim objections would be withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725